

116 HR 5418 IH: Empowering Nonprofits Act
U.S. House of Representatives
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5418IN THE HOUSE OF REPRESENTATIVESDecember 12, 2019Miss González-Colón of Puerto Rico (for herself, Ms. Velázquez, Mr. Sablan, Mrs. Radewagen, Ms. Plaskett, Mr. San Nicolas, and Mr. Soto) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require executive agencies to reduce cost-sharing requirements for certain grants with certain
			 nonprofit organizations 25 percent, and for other purposes.
	
 1.Short titleThis Act may be cited as the Empowering Nonprofits Act. 2.Reduction of cost-sharing requirements for grants (a)Reduction of cost-sharing requirementBeginning on the date of the enactment of this Act and ending 5 years thereafter, the head of an executive agency shall reduce any cost-sharing requirement 25 percent for an eligible nonprofit organization for grants made directly to that organization.
 (b)DefinitionsIn this section: (1)Eligible nonprofit organizationThe term eligible nonprofit organization means a nonprofit organization that is located in a State with more than 20 percent of individuals living below the Federal poverty line.
 (2)Executive agencyThe term executive agency has the meaning given in section 133 of title 41, United States Code. (3)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1968 and exempt from taxation under section 501(a) of such Code.
 (4)StateThe term State means each of the several States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Tribe.
				